                  Case 2:17-bk-21970-VZ                Doc 51 Filed 12/13/18 Entered 12/13/18 15:56:52      Desc
                                                        Main Document     Page 1 of 4


                       1   BURKE, WILLIAMS & SORENSEN, LLP
                           Richard J. Reynolds, Bar No. 89911
                       2   rreynolds@bwslaw.com
                           Rafael R. Garcia-Salgado, Bar No. 283230
                       3   rgarcia@bwslaw.com
                           1851 East First Street
                       4   Suite 1550
                           Santa Ana, CA 92705-4067
                       5   Telephone: 949.863.3363
                           Facsimile: 949.863.3350
                       6
                           Attorneys for Creditor
                       7   TRINITY FINANCIAL SERVICES, LLC

                       8                                  UNITED STATES BANKRUPTCY COURT
                       9                                      CENTRAL DISTRICT OF CALIFORNIA
                   10                                              LOS ANGELES DIVISION
                   11

                   12      In re,                                           Case No. 2:17-bk-21970-VZ

                   13      CARLOS GALVAN MARTINEZ,                          Chapter Number: 13

                   14                               Debtor,                 AMENDED NOTICE OF HEARING ON
                                                                            SECURED CREDITOR TRINITY
                   15                                                       FINANCIAL SERVICES, LLC’S
                                                                            AMENDED MOTION TO DISMISS
                   16                                                       CHAPTER 13 CASE

                   17                                                       Date:        January 7, 2019
                                                                            Time:        10:30 a.m.
                   18                                                       Dept:        1368

                   19

                   20      ///

                   21      ///

                   22      ///

                   23      ///

                   24      ///

                   25      ///

                   26      ///

                   27      ///

                   28      ///
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4819-1437-0434 v1                                   AMENDED NOTICE OF HEARING ON AMENDED
  ATTO RNEY S AT LAW       06836-0097
                                                                           -1-      MOTION TO DISMISS CHAPTER 13 CASE
     SANTA A NA
                  Case 2:17-bk-21970-VZ             Doc 51 Filed 12/13/18 Entered 12/13/18 15:56:52        Desc
                                                     Main Document     Page 2 of 4


                       1            TO THE HONORABLE COURT, ALL PARTIES AND THEIR COUNSEL OF

                       2   RECORD:

                       3            PLEASE TAKE NOTICE that the hearing on Creditor Trinity Financial Services, LLC’s

                       4   (“Trinity”) Motion to Dismiss Chapter 13 Case has been set for hearing on January 7, 2019 at

                       5   10:30 a.m. in the above-captioned court, located at 255 E. Temple Street, Courtroom 1368, Los

                       6   Angeles, CA 90012.

                       7   Dated:           December 13, 2018             BURKE, WILLIAMS & SORENSEN, LLP
                       8

                       9                                                  By:
                                                                                Richard J. Reynolds
                   10                                                           Rafael R. Garcia-Salgado
                                                                                Attorneys for Creditor
                   11                                                           TRINITY FINANCIAL SERVICES, LLC
                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4819-1437-0434 v1                                AMENDED NOTICE OF HEARING ON AMENDED
  ATTO RNEY S AT LAW       06836-0097
                                                                       -2-       MOTION TO DISMISS CHAPTER 13 CASE
     SANTA A NA
                  Case 2:17-bk-21970-VZ             Doc 51 Filed 12/13/18 Entered 12/13/18 15:56:52              Desc
                                                     Main Document     Page 3 of 4


                       1                            PROOF OF SERVICE OF DOCUMENT
                       2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
                           business address is: 1851 East First Street, Suite 1550, Santa Ana, CA 92705-4067
                       3

                       4   A true and correct copy of the foregoing document entitled (specify): AMENDED NOTICE OF
                           HEARING ON AMENDED MOTION TO DISMISS CHAPTER 13 BANKRUPTCY CASE
                       5   will be served or was served (a) on the judge in chambers in the form and manner required by
                           LBR 5005-2(d); and (b) in the manner stated below:
                       6
                           1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                       7   Pursuant to controlling General Orders and LBR, the foregoing document will be served by the
                           court via NEF and hyperlink to the document. On (date) 12/13/18, I checked the CM/ECF docket
                       8   for this bankruptcy case or adversary proceeding and determined that the following persons are
                           on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
                       9   below:
                           •        Nancy K Curry (TR) TrusteeECFMail@gmail.com
                   10      •        Sean C Ferry sferry@ecf.courtdrive.com, bkyecf@rasflaw.com
                           •        Rafael R Garcia-Salgado rgarcia@bwslaw.com, bantle@bwslaw.com,rjr-
                   11      nef@bwslaw.com,jgomez@bwslaw.com
                           •        Raymond Perez rperezlaw.ela@gmail.com
                   12      •        Richard J Reynolds rreynolds@bwslaw.com,
                           psoeffner@bwslaw.com,tmims@bwslaw.com,rjr-nef@bwslaw.com;fcabezas@bwslaw.com
                   13      •        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
                                                                                                Service information continued
                   14                                                                       on attached page
                   15      2. SERVED BY UNITED STATES MAIL:
                           On (date) 12/13/18, I served the following persons and/or entities at the last known addresses in
                   16      this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
                           sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
                   17      Listing the judge here constitutes a declaration that mailing to the judge will be completed no
                           later than 24 hours after the document is filed.
                   18
                           Debtor:                                           Judge:
                   19      Carlos Galvan Martinez                            Honorable Vincent P. Zurzolo
                           4628 1/2 St. Elmo Dr                              United States Bankruptcy Court
                   20      Los Angeles, CA 90019                             Central District of California
                                                                             Edward R. Roybal Federal Building and
                   21                                                        Courthouse
                                                                             255 E. Temple Street, Suite 1360
                   22                                                        Los Angeles, CA 90012
                   23                                                                           Service information continued
                                                                                            on attached page
                   24

                   25      ///

                   26      ///

                   27      ///

                   28      ///
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4819-1437-0434 v1                                  AMENDED NOTICE OF HEARING ON AMENDED
  ATTO RNEY S AT LAW       06836-0097
                                                                           -3-     MOTION TO DISMISS CHAPTER 13 CASE
     SANTA A NA
                  Case 2:17-bk-21970-VZ               Doc 51 Filed 12/13/18 Entered 12/13/18 15:56:52             Desc
                                                       Main Document     Page 4 of 4


                       1   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
                           TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
                       2   F.R.Civ.P. 5 and/or controlling LBR, on (date)          , I served the following persons and/or
                           entities by personal delivery, overnight mail service, or (for those who consented in writing to
                       3   such service method), by facsimile transmission and/or email as follows. Listing the judge here
                           constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
                       4   completed no later than 24 hours after the document is filed.
                                                                                                  Service information continued
                       5                                                                      on attached page
                       6   I declare under penalty of perjury under the laws of the United States that the foregoing is true
                           and correct.
                       7

                       8   12/13/18                 Bernadette C. Antle
                       9    Date                       Printed Name                                Signature

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4819-1437-0434 v1                                  AMENDED NOTICE OF HEARING ON AMENDED
  ATTO RNEY S AT LAW       06836-0097
                                                                           -4-     MOTION TO DISMISS CHAPTER 13 CASE
     SANTA A NA
